UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7161



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

JEROME WILLIAM STONE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CR-94-80, CA-96-336-R)


Submitted:   November 26, 1996            Decided:   January 9, 1997


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.

Affirmed as modified by unpublished per curiam opinion.


Jerome William Stone, Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying as

premature his motion filed pursuant to 28 U.S.C. § 2255 (1994),

amended by Antiterrorism and Effective Death Penalty Act of 1996,
Pub. L. No. 104-132, 110 Stat. 1214. We have reviewed the record

and the district court's opinion and find no reversible error. The

district court's order is modified to reflect that Appellant's

motion is denied without prejudice. See 28 U.S.C. § 2106 (1994).

Accordingly, we grant a certificate of appealability and affirm on

the reasoning of the district court, as modified. United States v.

Stone, Nos. CR-94-80; CA-96-336-R (W.D. Va. June 14, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                2